The following request of the senate for an opinion of the justices was adopted on April 19,1979, and filed with the supreme court oh April 24, 1979.
“Whereas, There is presently pending before the Senate; Senate Bill 21, ‘An Act repealing the law that exempts the department of employment security from the right to know law’; and
“Whereas, Senate Bill 21 provides solely for the repeal of RSA 91-A:6 which states that ‘[RSA Chapter 91-A] shall not apply to RSA 282, relative to employment security;’ and
*267“Whereas, RSA 282:9(M) makes confidential certain information obtained from individuals, claimants, and employing units pursuant to the administration of RSA Chapter 282; and
“Whereas, RSA 91-A:5, IV exempts from the right to know law . . records pertaining to internal personnel practices, confidential, commercial, or financial information, personal, medical, welfare, and other files whose disclosure would constitute invasion of privacy; and
“Whereas, RSA 91-A:4 bars disclosure of information or records ‘otherwise prohibited by statute or RSA 91-A:5’; now therefore be it
“RESOLVED by the Senate that the Justices of the New Hampshire Supreme Court be respectfully requested to give their opinion in answer to the following questions:
“1. Would passage of Senate Bill 21 make administrative determinations and hearings of the department of employment security relative to claims for benefits ‘public proceedings’ under RSA 91-A:l-a and 2 (Supp. 1977)?
“2. Would passage of Senate Bill 21 make available to the public records and information the disclosure of which is otherwise made or deemed confidential by or pursuant to RSA 282:9(M)?
“3. Would passage of Senate Bill 21 make available to the public the personnel, financial, commercial, personal or confidential information of individuals, claimants, and employing units?
“That the Clerk of the Senate submit the necessary copies of this resolution to the Clerk of the New Hampshire Supreme Court.”

To the Honorable Senate

The undersigned justices of the supreme court return the following reply to your request filed in this court on April 24, 1979.
Your request is as follows:
Whether the enactment of Senate bill 21, which proposes to repeal the provision of the right to know statute, RSA 91-A:6, that the right to know statute does not apply to employment security, RSA ch. 282, would make
1. administrative determinations and hearings of the department of employment security relative to claims for benefits “public proceedings” under RSA 91-A:l-a, :2 (Supp. 1977); and
2. records and information, which RSA 282:9(M) makes confidential, available to the public; and
3. personnel, financial, commercial, personal, or confidential information of individuals, claimants, and employing units available to the public.
*268The repeal of the exemption in question, without more, might create ambiguities as to whether administrative determinations and hearings would become public and whether the confidentiality provisions of RSA 282:9(M) would be impliedly repealed even though RSA 91-A:5 IV already exempts certain personnel, financial, commercial, personal, or confidential information from being made public. The existence of these ambiguities is presently known to the Honorable Senate and appears to be the underlying reason for the request. Moreover, the request seeks, to a large extent, an interpretation of existing statutes.
Any contingent ambiguities between RSA ch. 91-A and RSA 282:9(M) may easily be removed by express provisions added to the pending legislation which will make clear the legislative intent.
We respectfully ask, therefore, to be excused from answering your present inquiries as not being within the spirit or the letter of N.H. Const, pt. II, art. 74. Opinion of the Justices, 116 N.H. 358, 360 A.2d 889 (1976).
We are returning the reply without waiting for the filing of memoranda in order to save unnecessary work on the part of those who have planned to file such memoranda.
Edward J. Lampron
William A. Grimes
Maurice P. Bois
Charles G. Douglas, III
David A. -Brock